Citation Nr: 0631078	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  This 
matter was previously before the Board and was remanded in 
March 2004, for additional development.  That development has 
been completed and the case has been returned to the Board 
for adjudication.

In July 2003, the veteran perfected his appeal and decided to 
have the case decided without a hearing. 

By a July 2003 rating decision, the RO granted service 
connection for hearing loss in the right ear.  In a December 
2004 rating decision, the RO granted service connection for 
tinnitus.  Thus, the only remaining issue in appellate status 
is entitlement to service connection for left ear hearing 
loss.  Accordingly, the issue is as styled on the first page 
of this Board decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate this claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The evidence of record establishes that left ear hearing 
loss clearly and unmistakably pre-existed service.

3.  Pre-existing left ear hearing loss clearly and 
unmistakably was not aggravated during service.






CONCLUSION OF LAW

Left ear hearing loss was not aggravated during the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2006); VAOGCPREC 3- 
2003 (July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the July 
2002 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant July 2002, specifically notified him of the 
substance of VCAA's duties, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  The appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
July 2002 letter, requested that the veteran provide the RO 
any evidence in his possession that pertained to his claim 
for service connection.  In this case, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the issuance of the 
October 2002 RO decision that is subject of this appeal.  It 
is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date if the claim was allowed.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for left ear hearing loss, 
the questions of the appropriate rating or effective date 
have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  Additionally, pursuant to the March 2004 Board 
remand, RO correspondence dated in August 2004, requested 
that the veteran provide the RO with the names and addresses 
of all health care providers that have treated him for 
tinnitus and left ear hearing loss.  The RO also provided the 
veteran with release of authorization forms.  The appellant 
has not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to 
fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether left ear hearing loss is 
causally linked to service or any incident thereof, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimants 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

In this case a VA medical examination and opinion were 
obtained by the RO, which includes a nexus opinion.  The 
opinion that was provided was supported by a review of the 
record and a rationale.  This opinion, when considered with 
the lay and additional medical evidence associated with the 
claims file, is sufficient for a determination on the merits 
of the appellant's appeal.  Id.  Under these circumstances, 
there is no duty to provide an examination or another medical 
opinion.  Id.  The Board finds that all obtainable evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b). Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2006).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

Analysis

The veteran had active duty from September 1966 to July 1967.  
He contends his hearing loss in the left ear was aggravated 
by exposure to excessive noise during service, or in the 
alternative, he claims that his left ear hearing loss was 
aggravated by a rupture of the left eardrum while he was on 
active duty.  The service medical records show that he was 
examined prior to his entrance into the service in August 
1966.  That evaluation in August 1960 included an 
audiological examination, which revealed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz in the left ear as follows: 0, -5, 0, 30 and 40, 
respectively, which is a hearing loss disability as defined 
by the applicable VA regulation.  See 38 C.F.R. § 3.385 
(2006).  The summary of defects also listed hearing loss.  As 
a hearing loss disability in the left ear was noted on the 
veteran's entrance audiological examination, he had a 
preexisting hearing loss in the left ear.  Id.  Thus, the 
central question here is whether the veteran's pre-existing 
hearing loss disability was aggravated during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  38 C.F.R. § 3.306(b) properly 
implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  (Emphasis added.).  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153, as in this 
case; it does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 1111.  The 
latter is not applicable here as a hearing loss disability of 
the left ear was clearly shown upon the pre-induction 
audiological examination.  See, e.g., Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 
116 (2003). 

When the veteran was examined prior to his discharge in June 
1967, the audiological evaluation revealed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz in the left ear, as follows: 5, 0, 5, XX (no level 
obtained) and 40, respectively.  The separation examination 
included history of a ruptured left eardrum in November 1966, 
which he clinician indicated had healed.  

The veteran submitted a private audiogram of November 2002, 
which reveals he currently has hearing loss of the left ear.  
He also submitted a letter accompanying his examination 
results, wherein the clinician opined that the veteran's 
hearing loss pattern was typical of noise induced hearing 
loss.  

The only competent medical opinion of record that addresses 
the question at hand was provided by the VA examiner who 
performed the October 2004 examination and that opinion is 
unequivocally against a finding of in-service aggravation of 
pre-existing hearing loss of the left ear.  Upon that 
examination, the veteran reported a history of tympanic 
membrane perforation and being knocked unconscious as a 
child.  He also related a history of noise exposure during 
the military, as well as post-service noise exposure 
consisting of firearms and sirens as a law enforcement 
officer of 20 years, along with exposure to sirens as a 
volunteer fireman for 12 years.  The examiner diagnosed 
moderate to severe sensorineural hearing loss of the left 
ear.  Following a review of the case file and an interview of 
the veteran, he concluded that the veteran's left ear hearing 
loss, which pre-existed service, was not aggravated during 
his period of active duty.  The examiner specifically noted 
that the veteran's pre-induction examination results revealed 
mild hearing loss at 3000 and 4000 Hertz.  It was further 
observed that shortly before the veteran's release from 
service, an audiological examination again showed mild left 
ear hearing loss.  The examiner specifically concluded that 
there was no change in hearing in the left ear from entrance 
to discharge from active duty.  The Board notes that although 
the examiner considered the veteran's history of a ruptured 
eardrum during service, the examination was negative for any 
findings attributable to this incident as a contributing 
factor of the left ear hearing loss.  There is no competent 
evidence that contradicts this opinion.   

The Board has also considered the veteran's own assertions 
that his hearing loss in the left ear was aggravated by 
exposure to noise during service or a rupturing of the left 
eardrum during that time.  There is no competent medical 
evidence etiologically linking his left ear hearing loss to 
rupturing of the left eardrum.  The Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran as a 
lay person is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, any lay 
personal opinion that the disability at issue was aggravated 
by service is not a sufficient basis for awarding service 
connection.

For the reasons stated above, the Board finds that the 
evidence of record shows that the veteran's pre-service 
hearing loss in the left ear, which was shown by audiometric 
testing upon his pre-induction examination, was clearly and 
unmistakably not aggravated during service or by any incident 
of active duty.  Accordingly, service connection for left ear 
hearing loss must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application and the claim for service connection for left ear 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); See 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


